Name: 95/376/EC, ECSC, Euratom: Decision of the European Parliament of 12 July 1995 appointing the Ombudsman of the European Union
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1995-09-22

 Avis juridique important|31995D037695/376/EC, ECSC, Euratom: Decision of the European Parliament of 12 July 1995 appointing the Ombudsman of the European Union Official Journal L 225 , 22/09/1995 P. 0017 - 0017EUROPEAN PARLIAMENT DECISION of 12 July 1995 appointing the Ombudsman of the European Union (95/376/EC, Euratom, ECSC)THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Community, and in particular Articles 8d, second paragraph, and 138e thereof, - having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 20d thereof, - having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 107d thereof, - having regard to its decision of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsman's duties (1), - having regard to Rule 159 of its Rules of Procedure, - having regard to the calls for nominations of 30 July 1994 (2) and 23 May 1995 (3), - having regard to the nominations forwarded pursuant to Article 6 (2) of the regulations and general conditions governing the performance of the Ombudsman's duties and Rule 159(3) of Parliament's Rules of Procedure, - having regard to the hearings of the nominees in the committee responsible, - having regard to the list of admissible nominations, - having regard to its votes of 11 and 12 July 1995, appoints Mr Jacob Magnus Soederman Ombudsman of the European Union. Done at Strasbourg, 12 July 1995. For the European Parliament The President Klaus HAENSCH